ORDER

PER CURIAM.
AND NOW, this 30th day of May, 2013, the Application to File Reply in Further Support of Emergency Application for Extraordinary Relief is GRANTED. Petitioners’ Emergency Application for Extraordinary Relief Invoking the Supreme Court of Pennsylvania’s King’s Bench and Superintendency Powers, Petitioners’ Emergency Motion for Stay Pending Application for Extraordinary Relief, the Application for Leave to File Brief Amicus Curiae filed by The Hospital & Healthsys-tem Association of Pennsylvania, and the Application for Leave to File Brief Supporting Emergency Application for Extraordinary Relief filed by the Pennsylvania Medical Society are DENIED.